Exhibit 10.42

 
 
FIRST AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE DIRECTORS AND SELECTED EXECUTIVES
(As Amended and Restated Effective as of January 1, 2008)
 
WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Stock Unit Plan for Non-Employee
Directors and Selected Executives (the “Plan”) to allow eligible individuals to
elect to defer the receipt and taxation of a portion of their compensation; and
 
WHEREAS, the Company previously maintained a form of incentive bonus known as a
"Roll-up Performance Bonus," which bonus, in part, was eligible to be deferred
under the Plan by eligible executives.  The Roll-up Performance Bonus has been
replaced by a new "Annual Bonus," which is also eligible to be deferred in part
under the Plan.  It is the desire of the Company that the Plan reflect the
change of the type of bonus awarded by the Company; and
 
WHEREAS, it is the further desire of the Company to clarify:
 
·  
That a delay in payment to a “specified employee” is required only if the
payment is made by reason of a separation from service; and

 
·  
The Company’s right in regard to ensuring the fulfillment of its tax withholding
obligations with respect to a distribution from the Plan; and

 
WHEREAS, the Company further desires to amend the Plan to provide for the
treatment of new types of grants of Deferred Stock Units to be deferred under
the Plan.
 
NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended in
the manner as prescribed below, effective for the Plan Year beginning on January
1, 2009, or as of such other indicated date.
 
A.  Provisions Reflecting Change in Bonus
 
1. Article 2 of the Plan is hereby amended by the modification and addition of
the definitions set forth below.
 
Section 2.18                                Eligible Compensation.
 
 
 
(a)
The “Eligible Compensation” of any Eligible Executive for any period means the
Base Salary and Bonus Compensation, if any, otherwise payable to the Eligible
Executive for services performed or performances achieved during such period.

 
 
 
Page 1 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
The “Eligible Compensation” of a Director for any period means the Retainer, or
portion thereof, payable to the Director for services performed during such
period.

 
*           *           *
 
Section 2.32                                Annual Bonus.  “Annual Bonus” means
the bonus awarded to an Eligible Executive for a calendar year performance
period under an incentive plan maintained by an Employer.
 
*             *           *
 
Section 2.38                                Bonus Compensation.  "Bonus
Compensation" for any Eligible Executive for any period means any Quarterly
Bonus or Annual Bonus awarded to such Eligible Executive for services rendered
or performance achieved for such period.
 
2. Article 3 of the Plan is hereby amended by the modification of the provisions
set forth below.
 
Section 3.3                      Deferral Election Agreement.
 
*             *           *
 
 
(b)
For each Plan Year, each Eligible Executive for that Plan Year will be permitted
to submit a separate Deferral Election Agreement with respect to the Base Salary
and Bonus Compensation (if any) otherwise payable to the Eligible Executive for
services performed or performance achieved during the Plan Year.  The submission
of the Deferral Election Agreement must be made in writing or otherwise in
accordance with such policies and procedures established by the Plan
Administration Committee and communicated to Eligible Individuals, which
procedures may permit or require elections to be made by electronic
media.  Eligible Individuals who submit a Deferral Election Agreement will be
provided written or electronic confirmation of the terms of each Deferral
Election Agreement.

 
*           *           *
 
Section 3.4                      Deferred Amount.
 
 
(a)
The Deferral Election Agreement of a Participant for a Board Service Period or
Plan Year, as applicable, will designate the amount of each form of the Eligible
Compensation for the period that the Participant elects to have deferred under
the Plan (the “Deferred Amount”).

 
 
(i)
A Director may elect to defer up to 100% of his or her Retainer for a Board
Service Period.

 
 
 
(ii)
For each Plan Year, an Eligible Executive will make a separate deferral election
for the Eligible Executive’s Base Salary and Bonus Compensation for the Plan
Year; provided, however, that the Plan 

 
Page 2 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
 
 
Administration Committee in its discretion may permit separate elections to be
made with respect to an Eligible Executive’s Quarterly Bonuses and Annual Bonus,
respectively. The maximum or minimum amount of deferral that may be elected by
an Eligible Individual for a Plan Year with respect to each form of Eligible
Compensation will be established by the Plan Administration Committee.  The
maximum or minimum amount may differ as to Eligible Individuals or classes of
Eligible Individuals.

 
*           *           *
 
Section 3.7                      Deferral Election Deadline.
 
*           *           *
 
 
(b)
A Deferral Election pertaining to Base Salary or Bonus Compensation that may
otherwise become payable to an Eligible Executive for services performed or
performance achieved during a Plan Year, including in regard to the Annual Bonus
or the fourth quarter Quarterly Bonus for a Plan Year that will be paid after
the end of that Plan Year, must be submitted on or before December 31 of the
Plan Year immediately preceding the Plan Year for which it is effective
(a “Statutory Deadline”), or as of such earlier submission date established by
the Plan Administration Committee.

 
 
(c)
Notwithstanding subsection (b) above, the Plan Administration Committee in its
discretion may permit an Eligible Executive to submit the Deferral Election for
the Annual Bonus pertaining to any Plan Year on or before June 30 falling within
the applicable Plan Year (a “Statutory Deadline”), or as of such earlier
submission date established by the Plan Administration Committee, subject to the
following conditions:

 
 
(i)
The Annual Bonus for the Plan Year must be payable by reason of the Eligible
Executive’s satisfaction of organizational or individual performance criteria
that is measured on the basis of a calendar year performance period or such
other performance period of not less than 12 months;

 
 
(ii)
The Eligible Executive must have performed services for the Employer
continuously during the period beginning on the later of the beginning of the
performance period or the date the applicable performance criteria are
established, and ending on the date the election is made; and

 
 
(iii)
The election must be made before the amount of the Annual Bonus becomes readily
ascertainable.

 
Section 3.8                      Election for First Year of
Eligibility.  Notwithstanding Section 3.7 above, the provisions of this Section
3.8 will apply with respect to an individual
 
Page 3 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
who becomes an Eligible Executive or a Director, and who thereupon becomes
eligible to participate in the Plan, after the first day of a Plan Year.
 
(a)  
The timing of the Eligible Individual’s initial Deferral Election will be
governed by the rules prescribed below.

 
(i)  
The initial Deferral Election must be made within 30 days after the date the
individual becomes an Eligible Individual.  Except as provided in paragraph (ii)
below, the Eligible Individual’s initial Deferral Election, or the decision to
not make an initial Deferral Election, will become irrevocable as of the
expiration of such 30-day election period.

 
(ii)  
Notwithstanding paragraph (i) above, an initial Deferral Election by an Eligible
Individual that is affirmatively made and submitted under the Plan as of the
last day immediately preceding the date for which the Deferral Election will
first apply, and before the expiration of the otherwise applicable 30-day
election period, will become irrevocable as of such last day.

 
(iii)  
In no event may the deadline for making an initial Deferral Election under this
Plan with respect to any Eligible Individual for any Plan Year be subsequent to
the deadline imposed on that Eligible Individual for making a Deferral Election
for such Plan Year under any other Aggregated Plan.

 
*           *           *
 
 
(c)
The compensation to which such initial Deferral Election will apply will be
determined in accordance with the rules set forth below.

 
(i)  
The Eligible Individual’s initial Deferral Election will apply only to the
Eligible Compensation otherwise payable for services performed by the Eligible
Individual subsequent to the date the Deferral Election has become irrevocable
pursuant to subsection (a) above.

 
(ii)  
For purposes of paragraph (i) above, as with respect to a Deferral Election by
an Eligible Executive pertaining to Bonus Compensation (i.e., the Quarterly
Bonuses and Annual Bonus), if the initial Deferral Election is made after the
beginning of the applicable bonus performance period, the Deferral Election will
apply to the total amount of the applicable Bonus Compensation for the
applicable performance period multiplied by a fraction, the numerator of which
is the number of days remaining in the performance period after the election has
become irrevocable, and the denominator of which is the total number of days in
the performance period.

 
(iii)  
The formula prescribed in paragraph (ii) above will also apply in regard to a
Deferral Election pertaining to the deferral of the Eligible Executive’s Base
Salary, or to a Director’s Retainer, unless the

 
Page 4 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
 
amount of the individual’s Eligible Compensation for the portion of a period
prior to the date of the irrevocability of the Deferral Election (i.e., the
amount of the Eligible Compensation that is not eligible to be deferred under
the Plan) can be readily ascertained.

 
 
B.  Plan Clarification Provisions
 
1.           Subsection 5.6(a) of the Plan is amended to read as prescribed
below.
 
Section 5.6                      Restriction on Distributions to Specified
Employees.
 
(a)  
Notwithstanding the provisions of Section 5.5 above, if a Participant becomes
entitled to a distribution from the Plan by reason of Retirement or other
Separation from Service, and if the Participant is a Specified Employee as of
the date of such Retirement or other Separation from Service, then the amounts
held in the Participant’s Deferral Accounts will become payable as of the
first day of the seventh month following the date of the Participant’s
Retirement or other Separation from Service (or, if earlier, as of the date of
the Participant’s death).

 
*           *           *
 
2.           Subsection 5.12 of the Plan is amended to read as prescribed below.
 
Section 5.12                                Withholding of
Taxes.  Notwithstanding any other provision of this Plan, an Employer has the
right to withhold from payments made hereunder, or to require a Participant to
remit to the Employer, any amount required for the Employer to satisfy all
federal, state or local tax withholding obligations pertaining to the
Participant.
 
 
C.           Treatment of New Types of Deferred Stock Unit Grants
 
The Plan is amended, effective as of May 26, 2009, by the addition of a new
Article XI set forth below.
 
 
ARTICLE XI
 
 
TYPE 1 AND TYPE 2 DSU SHARES
 
Section 11.1                                Overview.  For each Board Service
Period, the Company may grant to each Director one or both of two categories of
Deferred Stock Units (“DSUs”).  For purposes of this Article XI, these
categories of DSUs are referred to as “Type 1 DSUs” and “Type 2 DSUs,”
respectively.  Except as may be required under the terms of a written agreement,
the Company is not obligated to award Type 1 or Type 2 DSUs for any Board
Service Period, and the number of DSUs awarded may increase or decrease for
subsequent Board Service Periods.  The Type 1 and Type 2 DSUs will be held under
 
 
 
 
Page 5 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
the Plan, and will be subject to the terms and provisions of the Plan except as
otherwise specifically provided in this Article XI.
 
Section 11.2                                Non-Elective Deferrals. Each Type 1
and Type 2 DSU grant that is awarded to a Director will be automatically
deferred under the Plan on a non-elective basis, and will be credited to the
Director’s DSU Account.
 
Section 11.3                                Vesting.
 
(a)  
A Director will at all times be vested in the balance of each of his or her DSU
Accounts attributable to grants of Type 1 DSUs.

 
(b)  
With respect to the Type 2 DSUs that are granted to a Director for any Board
Service Period, unless a Director’s service as a member of the Board ends prior
to the one-year anniversary of the commencement of such Board Service Period,
then the Type 2 DSUs so granted will become vested on the one-year anniversary
date.

 
If Director’s service as a member of the Board ends prior to the one-year
anniversary of the commencement of the Board Service Period, then the Type 2 DSU
Shares granted to the Director for such Board Service Period will vest on the
cessation of service date on a pro-rata basis.  The pro-rata vesting will be
based on a fraction:  the numerator of which is the number of full or partial
months of the Director’s service on the Board prior to the cessation of such
service (measured from the date of commencement of the Board Service Period),
and the denominator of which is twelve.
 
(c)  
Notwithstanding subsection (b) above, a Director whose service as a member of
the Board ends due to death or having become Disabled, or upon a Qualified
Change in Control Event, will become fully vested upon such cessation of
service.

 
Section 11.4                                Timing and Form of
Distributions.  Distributions of amounts from a Director’s DSU Account
attributable to grants of Type 1 and Type 2 DSUs will be made as prescribed in
this Section 11.4, unless the provisions of Article V provide for an earlier
distribution date (such as in the event of the death or Disability of the
Director).
 
(a)  
The value of a Director’s DSU Accounts pertaining to grants of Type 1 DSUs will
be distributed upon a Director’s Retirement.

 
(b)  
The value of a Director’s DSU Accounts pertaining to a grant of Type 2 DSUs for
a Board Service Period will be distributed as of the three-year anniversary of
the commencement of such Board Service Period.

 
(c)  
Notwithstanding subject (b) above, a Director may elect to extend the
distribution date of the Type 2 DSUs as prescribed in Section 5.8 of the Plan.

 
All such distributions will be made in the form of a lump sum payment.
 
 
*           *           *
 
 
Page 6 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES
 
 

--------------------------------------------------------------------------------

 
 
 
Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on August
_____, 2009, the undersigned hereby executes this Advance Auto Parts, Inc.
Deferred Stock Unit Plan for Non-Employee Directors and Selected Executives on
behalf of Advance Auto Parts, Inc.


ADVANCE AUTO PARTS, INC.


By:                                                                         


Title:                                                                         


Dated: , 2009



 
 
Page 7 - FIRST AMENDMENT TO THE DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE
DIRECTORS AND SELECTED EXECUTIVES